                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                         8:15CR76 AND 8:15CR79

      vs.
                                                     MEMORANDUM AND ORDER
TYRISS PENN,

                    Defendant.


      This matter is before the court for initial review of the Defendant’s Motion to

Correct Sentence Under 28 U.S.C. § 2255, ECF No. 80 in Case No. 8:15cr76 and ECF

No. 62 in Case No. 8:15cr79.        Rule 4(b) of the Rules Governing Section 2255

Proceedings for the United States District Courts requires initial review of the

Defendant’s § 2255 Motion. Rule 4(b) states:

             The judge who receives the motion must promptly examine it. If it
      plainly appears from the motion, any attached exhibits, and the record of
      prior proceedings that the moving party is not entitled to relief, the judge
      must dismiss the motion and direct the clerk to notify the moving party. If
      the motion is not dismissed, the judge must order the United States
      attorney to file an answer, motion, or other response within a fixed time, or
      to take other action the judge may order.

                                   BACKGROUND

      The Defendant pled guilty to Court I (Robbery in violation of 18 U.S.C. § 1951)

and Count II (Brandishing a Firearm during a Crime of Violence in violation of 18 U.S.C.

§ 924(c)(1)(A)) in case number 8:15cr76, and Count I (Brandishing a Firearm during a

Crime of Violence in violation of 18 U.S.C. § 924(c)(1)(A)) and Count II (Robbery in

violation of 18 U.S.C. § 1951) in case number 8:15cr79. He was sentenced on

September 26, 2016, to 12 months on Count I and 84 months on Count II in case

number 8:15cr76, to run consecutive to each other, but concurrent to his sentence in

case number 8:15cr79; and 84 months on Count I and 12 months on Count II in case
number 8:15cr79, to run consecutive to each other, but concurrent to his sentence in

case number 8:15cr76. He did not appeal.

                                           DISCUSSION

I. Timeliness

       The Defendant filed his § 2255 Motion on June 22, 2018,1 and asserts that it is

timely because it was filed within one year of the Supreme Court’s decision in Sessions

v. Dimaya, 138 S. Ct. 1204 (2017) (holding that the residual clause of the federal

criminal code’s definition of “crime of violence,” incorporated into the Immigration and

Nationality Act’s definition of aggravated felony, was impermissibly vague in violation of

due process).

       As amended by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), 28 U.S.C. § 2255 imposes a one-year statute of limitations on § 2255

motions, stating in pertinent part:

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of—

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by
       governmental action in violation of the Constitution or laws of the United
       States is removed, if the movant was prevented from making a motion by
       such governmental action;

       (3) the date on which the right asserted was initially recognized by the
       Supreme Court, if that right has been newly recognized by the Supreme
       Court and made retroactively applicable to cases on collateral review; or

        (4) the date on which the facts supporting the claim or claims presented
       could have been discovered through the exercise of due diligence.

       1   The Motion was unreferred from the Magistrate Judge on February 22, 2019.


                                                  2
       28 U.S.C. § 2255(fl(1)-(4).

       The Defendant suggests the Supreme Court’s decision in Dimaya provides him

an opportunity for relief through 28 U.S.C. § 2255(f)(3). This Court disagrees. The

decision in Dimaya did not address 18 U.S.C. § 1951 or 18 U.S.C. § 924(c), nor can it

be fairly inferred from Dimaya that the Supreme Court intended its decision to affect the

enforcement of those statutes. Accordingly, the Defendant’s § 2255 Motion is untimely.

II. Merits

       Even if the Defendant’s Motion were timely, it would fail on the merits. It is

undisputed that the Defendant’s crimes leading to his convictions under 18 U.S.C. §

1951 were in fact crimes of violence, but he argues that robbery under 18 U.S.C. § 1951

is not categorically a crime of violence and should not provide a predicate offense for a

conviction and sentencing under 18 U.S.C. § 924(c)(1)(A).

       The Defendant’s argument has been addressed and rejected by the U.S. Court

of Appeals for the Eighth Circuit. See Diaz v. United States, 863 F.3d 781, 783 (8th Cir.

2017) (“Diaz argues that Hobbs Act Robbery does not qualify as a crime of violence

under § 924(c)(3)(A). We reject that contention”); United States v. House, 825 F.3d 381,

387 (8th Cir. 2016) (“[H]obbs Act robbery has ‘as an element the use, attempted use, or

threatened use of physical force against the person of another.’”) (quoting United States

v. Farmer, 73 F.3d 836, 842 (8th Cir. 1996))). In Diaz, the Eighth Circuit noted that the

Dimaya case, then pending before the Supreme Court, would have no impact on its

holding. Diaz, 863 F.3d at 783.

       The Defendant’s argument has also been addressed and rejected by other U.S.

Courts of Appeals. See In re Fleur, 824 F.3d 1337 (11th Cir. 2016); United States v.
                                         3
Rivera, 847 F.3d 847 (7th Cir. 2017); United States v. Anglln, 846 F.3d 954 (7th Cir.

2017); United States v. Gooch, 850 F.3d 285 (6th Cir. 2017); United States v. Buck, 847

F.3d. 267 (5th Cir. 2017); United States. v. Robinson, 844 F.3d 137 (3rd Cir. 2016);

United States v. Hill, 832 F.3d 135 (2nd Cir. 2016).

      Accordingly,

      IT IS ORDERED:

      1.     The Court has completed its initial review of the Defendant’s Motion to

             Correct Sentence Under 28 U.S.C. § 2255, ECF No. 80 in Case No.

             8:15cr76 and ECF No. 62 in Case No. 8:15cr79;

      2.     The claims raised in the Defendant’s Motion are summarily denied;

      3.     A separate Judgment will be entered; and

      4.     The Clerk is directed to mail a copy of this Memorandum and Order to the

             Defendant at his last known address.

             Dated this 19th day of March 2019.

                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                            4
